1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     NADEZHDA KOROBOVA
6

7

8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                               -o0O0o-

12
     NADEZHDA KOROBOVA,                                          No.   2:18-CV-02577-AC
13

14                         Plaintiff,
                                                                 STIPULATION AND [proposed]
15                                                               ORDER FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
         v.                                                           REPLY BRIEF
17   NANCY BERRYHILL, Acting
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a reply

23   brief is extended to November 26, 2019.
24
            This is a second request for extension, requesting two additional days. Plaintiff’s counsel
25
     probably made a mistake in requesting the first one because, once again, it made two reply briefs
26
     due the same day. In the last six days, counsel filed or is filing today an opening brief in the
27

28



                                             [Pleading Title] - 1
1    Ninth Circuit, then a reply brief, and today another reply brief and a motion that was essentially
2
     finished 10 days ago. Two more briefs must be filed before this one.
3

4
     Dated:     November 12, 2019                                 /s/ Jesse S. Kaplan
5
                                                                  JESSE S. KAPLAN
6                                                                 Attorney for Plaintiff

7

8
                                                                  McGREGOR W. SCOTT
9                                                                 United States Attorney
                                                                  DEBORAH LEE STACHEL
10                                                                Regional Counsel, Region IX
11                                                                Social Security Administration

12
     Dated: November 12, 2019                                      /s/ per e-mail authorization
13
                                                                  TINA NAICKER
14                                                                Special Assistant U.S. Attorney
                                                                  Attorney for Defendant
15

16

17
                                                   ORDER
18

19

20            For good cause shown on the basis of this stipulation, the requested extension of

21   plaintiff’s time to file a reply brief is extended to November 26, 2019.
22
              SO ORDERED.
23
     Dated: November 13, 2019
24

25

26

27

28



                                              [Pleading Title] - 2
